Filed 2/24/15 P. v. Castilleja CA3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


THE PEOPLE,

     Plaintiff and Respondent,                                         G049886

         v.                                                            (Super. Ct. No. R-00238)

TRENIDAD CASTILLEJA, JR.,                                              OPINION

     Defendant and Appellant.



                   Appeal from a postjudgment order of the Superior Court of Orange County,
Christopher J. Evans, Temporary Judge (Pursuant to Cal. Const., art. VI, § 21).
Affirmed.
                   Robert L.S. Angres, under appointment by the Court of Appeal, for
Defendant and Appellant.
                   No appearance for Plaintiff and Respondent.
               We appointed counsel to represent Trenidad Castilleja, Jr., on appeal.
Counsel filed a brief that set forth the facts of the case. Counsel did not argue against his
client but advised the court he found no issues to argue on his client’s behalf. We gave
Castilleja 30 days to file written argument on his own behalf. That time has passed, and
he did not file a brief.
               Counsel filed a brief following the procedures outlined in People v. Wende
(1979) 25 Cal. 3d 436 (Wende). The Wende court explained a Wende brief is one that sets
forth a summary of the proceedings and the facts but raises no specific issues. Under
these circumstances, the court must conduct an independent review of the entire record.
When specific issues are raised by the appellant himself in a Wende proceeding, we must
expressly address them in our opinion and explain why they fail. (People v. Kelly (2006)
40 Cal. 4th 106, 110, 120, 124.) Here, Castilleja did not file a supplemental brief raising
any issues.
               Pursuant to Anders v. California (1967) 386 U.S. 738 (Anders), counsel
provided the court with information as to two issues that might arguably support an
appeal. Counsel questioned whether the record revealed Castilleja’s time on
Post-Community Supervision (PCS) was in excess of three years in contravention of
Penal Code section 3455, subdivision (e), and whether the trial court erred in denying
Castilleja’s motion to terminate his PCS.
               We have reviewed the record in accordance with our obligations under
Wende and Anders, and found no arguable issues on appeal. The judgment is affirmed.
                                            FACTS
               In November 2009, Castilleja pled guilty to one count of receiving stolen
property in San Luis Obispo County in violation of Penal Code section 496,
subdivision (a), and was sentenced to two years in prison. Following his release from
custody two years later, Castilleja was placed on PCS in Orange County.



                                              2
              Castilleja violated his PCS on four occasions. In July 2012, Castilleja
admitted he violated his probation by failing to notify his probation officer of his new
address as instructed and by suffering a conviction for receiving stolen property in
Alameda County. Castilleja was sentenced to 340 days in custody, with credit of
170 days of actual confinement time plus 170 days of conduct credit. In February 2013,
Castilleja admitted he violated his PCS by driving under the influence of alcohol and by
committing a hit and run. He was sentenced to 204 days, 102 days of actual confinement
time plus 102 days of conduct credit. In September 2013, Castilleja admitted he failed to
provide his probation officer with proof of enrollment in an alcohol or substance abuse
treatment program and that he was drunk in public in Orange County. He received
180 days, 90 days of actual confinement time plus 90 days of conduct credit.
              In December 2013, the probation department filed a petition for revocation
of PCS, alleging the following: Castilleja tested positive for marijuana and
methamphetamine, he was expelled from his drug treatment program, he failed to report
to his probation officer, and he was arrested for contempt of court. Later that month,
Castilleja filed a motion to terminate his PCS.
              Early the next month, the trial court, after considering the motion and
hearing argument, denied Castilleja’s motion. Later that month, Castilleja admitted this
fourth violation of his PCS. He was sentenced to 162 days, 81 days of actual
confinement time plus 81 days of conduct credit. The trial court ordered PCS be
reinstated.
              Castillaja filed a timely notice of appeal. The trial court denied his request
for a certificate of probable cause.
                                       DISCUSSION
              We have reviewed the record in accordance with our obligations under
Wende and Anders and considered the issues listed by counsel. We find no arguable
issues on appeal.

                                             3
                                DISPOSITION
          The judgment is affirmed.



                                          O’LEARY, P. J.

WE CONCUR:



RYLAARSDAM, J.



THOMPSON, J.




                                      4